PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/584,121
Filing Date: 2 May 2017
Appellant(s): Abou-Khalil et al.



__________________
William Allen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 28, 2021 and November 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
1. The rejection of claims 1-5, 7, 9, 10 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

(2) Response to Argument
i) Appellant argue in section (V)(C), pages 3-5 of the Appeal Brief that " Lu fails to disclose that the “trench isolation region 26A (arbitrarily chosen)” identified by Examiner in the April 19, 2021 final Office Action surrounds any portion of the “semiconductor body 18A (arbitrarily chosen)” identified by the Examiner" because 1) "A plain meaning of the term “surround” is “to enclose on all sides”. See, e.g., https://www.merriam-webster.com/dictionary/surround"; and 2) "no matter how arbitrarily the Examiner choses the semiconductor body 18A identified in the Examiner’s annotated FIG. 8, a portion 26A of the capacitor insulating layer 26 cannot under any reasonable interpretation surround any portion of the semiconductor body 18A identified by the Examiner.

1) The plain meaning of the term “surround” can also be defined as "to extend around the margin or edge of" (according to Merriam-Webster). 
Fig. 8 of the instant drawing shows a STI region 16 only surrounds a left side and a right side of the semiconductor body; and an undercut cavity region 34 only surrounds left side and right side of the body pedestal. Neither the STI region 16 nor the undercut cavity region 34 encloses on all sides (i.e. top side, bottom side, front side and back side) of a semiconductor body and a body pedestal, respectively. 
Therefore, the plain meaning of the term “surround” defined as "to enclose on all sides" is not suitable, instead it should be interpreted and defined as "to extend around the margin or edge of". 

2) Lu et al. show a schematic top view for the layout for a portion of an array of DRAM cells after forming the N+ doped regions (before forming a trench (capacitor) structure in each of the N+ doped regions) in Fig. 1 and a detailed structure of a trench (capacitor) structure in a cross section along 1-1' of Fig. 1 in Fig. 8. 
Lu et al. further disclose in the specification (Col. 5, lines 59-67) that "although the array of memory cells is formed concurrently, only a cross section through one of the cell areas 1-1' of Fig. 1 is shown in FIGS. 2-8 to simplify the drawings and discussion".
Therefore, Lu et al. show in Illustration 1 (next page) that P-Well layer 18A/18B at the region B is surrounded by inner portions of the insulating layers 26A of the two adjacent trench (capacitor) structures T1/T2. 


    PNG
    media_image2.png
    885
    1026
    media_image2.png
    Greyscale

ii) Appellant argue in section (V)(C), pages 5-6 of the Appeal Brief that "the Examiner has failed to interpret the claim phase “trench isolation region” in a reasonable manner. Specifically, the Examiner has ignored the literal disclosure in Lu of a trench isolation region 24, and the Examiner has instead elected to unreasonably redefine a portion 26A of a capacitor insulating layer 26 to purportedly be a “trench isolation region”. Consequently, the Examiner’s interpretation of the term “trench isolation region” 
In response to appellant's argument, the Examiner respectively disagrees because it is well known in the art that the term "a trench isolation region" means a region of a semiconductor layer/substrate being removed first to form a trench and then an insulating/dielectric material is formed within the trench, such trench region then is used to isolate devices.  
The trench (capacitor) structure of Lu et al. is formed by removing a region of a semiconductor layer/substrate 18/16/10 to form a trench 4/6 (i.e. Figs. 5-6) in the substrate and then an insulating/dielectric material 26 is formed within the trench to isolate a doped polysilicon layer 28 from source/drain contact areas 19, P-Well 18 and/or substrate 10. Therefore, a portion of the insulating/dielectric layer (26A, as shown in Illustration 1) of the Lu et al.'s trench capacitor can be used and functioned as claimed limitation(s) of "a trench isolation region".

iii) Appellant argue in section (V)(C), pages 6-7 of the Appeal Brief that "Lu fails to disclose that the cavity 6 surrounds any portion of the Examiner-identified body pedestal 18B under any reasonable construction of Lu or under any reasonable arbitrary choice. Instead, a person having ordinary skill in the art would understand from an inspection of FIG. 8 of Lu that the cavity 6 is a closed volume that is itself surrounded by the doped polysilicon layer 28 that “is deposited on the substrate surface in the cavity 6”. See col. 7, lines 45-47. In other words, the cavity 6 in Lu is enclosed on all sides by 
In response to appellant's argument, the Examiner states for the reasons, supra, in the Examiner's answer, Response to Argument, section (i), Lu et al. disclose the claimed limitation of "the body pedestal 18B surrounded by an undercut cavity region 6 in the substrate that extends laterally beneath the semiconductor body", as recited in claims 1 and 2.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MEIYA LI/Primary Examiner, Art Unit 2811 
                                                                                                                                                                                                  
Conferees:
/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.